Appellant was convicted of the offense of violating the prohibition laws, in that she did "have in her possession, etc., prohibited liquors," etc. The evidence made a case for the jury. Code 1923, § 4650. There was no motion for a new trial.
Appellant's requested written charge which we have numbered 1 was, if not faulty otherwise, abstract and misleading, and properly refused. The possession might have been in both the husband and the wife.
Her requested written charge which we have numbered 2 was properly refused. Code 1923, § 4615; Dees v. State, 75 So. 645,16 Ala. App. 97.
There is no error in the record, and the judgment is affirmed.
Affirmed.